Case 2:20-cv-02641-JGB-AFM Document 21 Filed 09/02/20 Page 1 of 2 Page ID #:1278



   1

   2

   3

   4

   5

   6

   7

   8                         UNITED STATES DISTRICT COURT

   9                       CENTRAL DISTRICT OF CALIFORNIA

  10

  11    DAVID RANDOLPH SMITH,                        Case No. 2:20-cv-02641-JGB (AFM)
  12                        Petitioner,
                                                     ORDER (1) ACCEPTING FINDINGS
  13          v.
                                                     AND RECOMMENDATIONS OF
  14    MONA D. HOUSTON, Warden,                     UNITED STATES MAGISTRATE
                                                     JUDGE AND (2) REFERRING
  15                        Respondent.              PETITIONER’S REQUEST FOR
                                                     AUTHORIZATION TO NINTH
  16                                                 CIRCUIT (ECF NO. 19)
  17

  18

  19         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
  20   file and the Report and Recommendation (“Report”) of United States Magistrate
  21   Judge. Further, the Court has engaged in a de novo review of those portions of the
  22   Report to which objections have been made. Petitioner’s objections are overruled.
  23         Petitioner has also filed a Request for Authorization to File a Second or
  24   Successive Petition. (ECF No. 19.) Although the caption indicates that Petitioner
  25   intended to file it in the Ninth Circuit Court of Appeals, the petition was filed in this
  26   Court. Ninth Circuit Rule 22-3(a) states, in pertinent part, that “[i]f a second or
  27   successive petition or motion, or an application for authorization to file such a
  28   petition or motion, is mistakenly submitted to the district court, the district court shall
Case 2:20-cv-02641-JGB-AFM Document 21 Filed 09/02/20 Page 2 of 2 Page ID #:1279



   1   refer it to the court of appeals.” Because it appears that Petitioner mistakenly
   2   submitted his request in this Court, the request is referred to the Court of Appeals.
   3   See Scott v. Neuschmid, 2019 WL 5294396, at *2 (C.D. Cal. Oct. 18, 2019)
   4   (simultaneously referring successive habeas petition to Ninth Circuit pursuant to
   5   Ninth Circuit Rule 22-3(a) and dismissing action without prejudice for lack of
   6   jurisdiction); Ciotta v. Frauenheim, 2018 WL 6025845, at *3 (C.D. Cal. Nov. 8,
   7   2018) (same); Thomas v. Asuncion, 2018 WL 4027105, at *2 (C.D. Cal. Aug. 20,
   8   2018).
   9         IT THEREFORE IS ORDERED that:
  10         (1) The Report and Recommendation of the Magistrate Judge is accepted and
  11   adopted.
  12         (2) Judgment shall be entered dismissing Grounds One through Four of the
  13   petition with prejudice and dismissing Ground Five of the petition for lack of
  14   jurisdiction.
  15         (3) Pursuant to Ninth Circuit Rule 22-3(a), Petitioner’s request for
  16   authorization to file a second or successive petition is referred to the Court of
  17   Appeals. The Clerk of Court shall send a copy of the Petition and this Order to the
  18   Clerk of the Court of Appeals for the Ninth Circuit. The Clerk also shall mail
  19   Petitioner a copy of Ninth Circuit Rule 22-3 and Ninth Circuit Court of Appeals Form
  20   12, entitled “Application for Leave to File Second or Successive Petition Under 28
  21   U.S.C. § 2254 or Motion Under 28 U.S.C. § 2255.”
  22

  23   DATED: September 2, 2020
  24

  25
                                             ____________________________________
                                             ______
                                                  _____________
                                                          _   _______________
                                                    JESUS
                                                    JESUS G. BERNAL
  26                                           UNITED
                                               UNIITED STATES DISTRICT JUDGE
                                                                        JUDG
  27

  28

                                                2
